                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 LIVINRITE,INC.,                                )
      Plaintiff,                                )
                                                )
                  V.                            )               Civil Action No. l:18-ev-00603
                                                )
 ALEX M.AZAR,H,                                 )
      Secretary ofthe United States             )
      Department ofHealth and Human             )
      Services,                                 )
      Defendant.                                )

                                 MEMORANDUM OPINION


        Plaintiff, a Medicare-certified home health services provider, brings this action against

defendant, the Secretary of the United States Department of Health and Human Services ("the

Secretary"), seeking reversal of a decision by the Medicare Appeals Council ("MAC") that

plaintiff had been overpaid approximately $1 million for Medicare claims submitted from 2008 to

2010. Specifically, plaintiff challenges the MAC's determinations

   (i) that ten claims submitted by plaintiff were not covered by Medicare,
   (ii) that a valid statistical sampling methodology was used to derive through extrapolation
        plaintiffs total overpayment amount, and
   (iii) that plaintiff was not entitled to a waiver of liability for the overpayment amount.

In response, defendant argues that the MAC's decision passes muster under the deferential

standard ofreview prescribed by the Administrative Procedures Act("APA")^ because each ofthe

MAC's conclusions applied the correct legal standards and is amply supported in the record.

        At issue in this matter are the parties' cross-motions for summary judgment, which have

been fully briefed and argued and are thus ripe for decision.




 5 U.S.C. § 701 etseq.
